         Case 6:09-cr-60019-SOH Document 52                               Filed 12/14/20 Page 1 of 2 PageID #: 101
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                          Judgment in a Criminal Case
                   v.                                                     (For Revocation of Probation or Supervised Release)


                                                                          Case No.         6:09CR60019-001
              ROBERT H. HOOD, JR.
                                                                          USM No.          09471-010
                                                                                                        Alex Wynn
                                                                                                   Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)         One, two, four, five, six, seven, and eight     of the term of supervision.
    was found in violation of condition(s) count(s)                                   after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number           Nature of Violation                                                               Violation Ended
One                        Failure to report for drug testing                                                September 25, 2017
Two                        Use of controlled substances                                                      February 7, 2018
Four                       Possession of a controlled substance                                              March 28, 2018
Five                       New law violation                                                                 June 7, 2018
Six                        Possession of a controlled substance                                              June 7, 2018
Seven                      Failure to notify change of address                                               June 7, 2018
Eight                      Failure to answer truthfully to U.S. Probation                                    May 30, 2018
       The defendant is sentenced as provided in pages 2 through 2                    of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                              and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              3266                                       December 11, 2020
                                                                                              Date of Imposition of Judgment
Defendant’s Year of Birth:         1974

City and State of Defendant’s Residence:                                                              Signature of Judge
                 Hot Springs, Arkansas
                                                                              Susan O. Hickey, Chief United States District Judge
                                                                                                 Name and Title of Judge


                                                                                                 December 14, 2020
                                                                                                            Date
         Case 6:09-cr-60019-SOH Document 52                                     Filed 12/14/20 Page 2 of 2 PageID #: 102
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                    Judgment — Page   2       of   2
DEFENDANT:                ROBERT H. HOOD, JR.
CASE NUMBER:              6:09CR60019-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
      24 months imprisonment with credit for time served in federal custody. No term of supervised release to follow.




        The court makes the following recommendations to the Bureau of Prisons:
        The defendant is recommended to take part in any drug treatment program in which he may qualify. The defendant is
        recommended for housing at FCI Texarkana or FCI Forrest City.



        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                      a.m.           p.m.        on                                       .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                              .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                           to

at                                                 with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                            By
                                                                                              DEPUTY UNITED STATES MARSHAL
